Order entered May 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00389-CV

                       IN RE CHARLES ANTHONY ALLEN, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV99-01573-V

                                            ORDER
       The Court has received relator’s April 14, 2014 correspondence in which relator requests

the Court to direct the Clerk of Court to provide him a copy of his brief, exhibits, and all papers

filed in relation to his petition for writ of habeas corpus and motion for bench warrant. We

DENY relator’s request.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE